Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the Final Office action from the examiner in charge of this application in response to the Amendment filed on 9/27/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, 12-13, 17-18, 20-22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/023089 to Jung et al (hereinafter Jung) in view of USP 3338451 to Kesling.
Jung discloses a vacuum adiabatic body, comprising: a first plate 10 defining at least a portion of a wall for a first space; a second plate 20 defining at least a portion of a wall for a second space having a second temperature different from a first temperature of the first space; first and second sealings 61 that seal the first plate 10 and the second plate 20 to provide a third space having a third temperature between the first temperature and the second temperature, wherein the third space is a vacuum space; a support 31 that maintains the third space; a heat resistance unit that reduces heat transfer between the first plate 10 and the second plate 20; and a port ([10], line 15) through which air of the third space is exhausted, wherein the heat resistance unit comprises: at least one conductive resistance sheet 60 including a first surface to reduce heat conduction between the first and second plates, the conductive resistance sheet 60 coupled to the first plate 10 by the first sealing 61 and a second surface coupled to the second plate 20 by the second sealing 61 (such as shown in Fig. 4), wherein the first plate 10 comprises a first plate body, wherein the first surface includes a first portion coupled to the first plate 10 by the first sealing and a second portion, wherein the third space is formed between the first plate body and the second portion of the firs surface; wherein a shield 62 is provided at the exterior of the at least one conductive resistance sheet 60 in order to block heat transfer to the exterior of the least one conductive resistance sheet 60. Jung also discloses a refrigerating and warming apparatus comprising a cavity 9 configured to accommodate an article and having at least one surface provided as a vacuum adiabatic body; a machine room 8 disposed adjacent to the cavity; a refrigerator bottom frame (not shown) on which the cavity and the machine room are seated; a compressor 4 disposed in the machine room to compress a refrigerant; a first heat exchanger 5 disposed in the machine room to heat-exchange with the refrigerant; and a second heat exchanger 7 accommodated in the cavity to correspond to one surface and heat-exchanging with the refrigerant, wherein the vacuum adiabatic body comprises: a first plate 10 defining at least a portion of a wall for an inner space of the cavity; a second plate 20 defining at least a portion of a wall for an outer space of the cavity; first and second sealings 61 that seal the first plate 10 and the second plate 20 to provide a vacuum space therebetween having a temperature between a temperature of the outer space of the cavity and a temperature of the inner space of the cavity; a support 30 that maintains the vacuum space of the vacuum adiabatic body; at least one conductive resistance sheet 60 including a first surface coupled to the first plate 10 by the first sealing 61 and a second surface coupled to the second plate 20 by the second sealing 61, wherein the first plate 10 comprises a first plate body, wherein the first surface includes a first portion coupled to the first plate 10 by the first sealing and a second portion, and wherein the third space is formed between the first plate body and the second portion of the firs surface; and a port ([10], line 15) through which air of the vacuum space is exhausted.
The differences being that Jung fails to clearly disclose the limitations in (i) Claim 1 of wherein the first plate comprises a first flange including a first bent portion that is bent toward an outside of the vacuum adiabatic body from the first plate body and a second bent portion that is bent from the first bent portion, wherein the second plate comprises a second flange including a bent portion that is bent toward the outside of the vacuum adiabatic body, wherein the first sealing is provided on the second bent portion of the first flange and the second sealing is provided on the bent portion of the second flange, the first portion of the first surface coupled to the second bent portion of the first flange by the first sealing; (ii) Claims 2-3; (iii) Claims 5-6; (iv) Claim 8; (v) Claims 12-13; (vi) Claim 17 of wherein the first plate comprises a first flange including a first bent portion that is bent toward an outside and a second bent portion that is bent from the first bent portion, wherein the second plate comprises a second flange including a bent portion that is bent toward the outside, and wherein the first sealing 61 is provided on the second bent portion of the first flange and the second sealing 61 is provided on the bent portion of the second flange; (vii) Claims 18, 20; (viii) Claim 21 of wherein the first plate comprises a first flange including a first bent portion that is bent toward an outside and a second bent portion that is bent from the first bent portion, wherein the second plate comprises a second flange including a bent portion that is bent toward the outside, and wherein the at least one conductive resistance sheet 60 includes a first surface coupled to the second bent portion of the first flange and a second surface coupled to the bent portion of the second flange; (ix) Claim 22 of wherein the first plate comprises a first flange having a first bent portion, and the second plate comprises a second flange having a second bent portion; (x) Claim 24 of wherein the first plate comprises a first flange including a first bent portion and a second bent portion that extend in different directions, and wherein the second plate comprises a second flange including a first outer bent portion that extends substantially parallel to the first inner bent portion and a second outer bent portion that extends in a different direction from the second inner bent portion.
Regarding (i) Claim 1, (ii) Claims 2-3; (iii) Claims 5-6, (v) Claims 12-13; (vi) Claim 17, (vii) Claims 18, 20, (viii) Claim 21, (ix) Claim 22, (x) Claim 24, Kesling discloses a refrigerating and warming apparatus 20 comprising a first plate (Fig. 7: 151,155) defining at least a portion of a wall for a first space, a second plate (Fig. 7: 151,155) defining at least a portion of a wall for a second space having a second temperature different from a first temperature of the first space, first and second sealings that seal the first plate and the second plate to provide a third space having a third temperature between the first temperature and the second temperature, wherein the first plate (Fig. 7: 151,155) comprises a first flange including a first bent portion that is bent toward an outside of the apparatus 20 and a second bent portion that is bent from the first bent portion, wherein the second plate comprises a second flange including a first bent portion that is bent toward the outside of the apparatus 20 (Fig. 7, away from the interior space of the apparatus), and a second bent portion; wherein the first sealing is provided on the second bent portion of the first flange and the second sealing is provided on the bent portion of the second flange; wherein the first flange of the first plate and the second flange of the second plate extend in different directions (Fig. 7); wherein a coupling surface, on which the first sealing is provided, of the first flange of the first plate and a coupling surface, on which the second sealing is provided, of the second flange of the second plate extend in different directions; a cover, wherein two bent portions 157 are provided on the at least one flange so that an end of the cover is configured to shield the second bent portion of the first flange and to be coplanar with respect to the first plate body (Fig. 7); wherein the first and second bent portions form a wall in an inner space of a refrigerator; wherein the first flange of the first plate and the second flange of the second plate are disposed at different positions when viewed in an extension direction of the first and second plates; wherein the first flange of the first plate and the second flange of the second plate further extend when viewed in the extension direction of each of the first and second plates (Fig. 7); wherein the first and second bent portions of the first flange 157 of the first plate extend at different extension angles; wherein the first flange of the first plate and the second flange of the second plate comprise portions that extend in a same direction (Fig. 7, the flanges extend away from the interior space of the apparatus); wherein the first and second bent portions that extend in different directions are continuously provided on the first flange 157 of the first plate; wherein the second flange 154 of the second plate extends in an opposite side of the first plate; wherein the first flange of the first plate further extends along an extension direction of the first and second plates when compared with the second flange of the second plate, and wherein coupling surfaces of the first and second flanges extend in different directions; wherein the first inner bent portion and the second inner bent portion extend in different directions.  
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Kesling, to modify Jung to include the limitations in (i) Claim 1 of wherein the first plate comprises a first flange including a first bent portion that is bent toward an outside of the vacuum adiabatic body from the first plate body and a second bent portion that is bent from the first bent portion, wherein the second plate comprises a second flange including a bent portion that is bent toward the outside of the vacuum adiabatic body, and wherein the first sealing is provided on the second bent portion of the first flange and the second sealing is provided on the bent portion of the second flange; (iii) Claims 5-6; (vi) Claim 17 of wherein the first plate comprises a first flange including a first bent portion that is bent toward an outside and a second bent portion that is bent from the first bent portion, wherein the second plate comprises a second flange including a bent portion that is bent toward the outside, and wherein the first sealing 61 is provided on the second bent portion of the first flange and the second sealing 61 is provided on the bent portion of the second flange; (vii) Claim 18, 20; (viii) Claim 21 of wherein the first plate comprises a first flange including a first bent portion that is bent toward an outside of the vacuum adiabatic body and a second bent portion that is bent from the first bent portion, wherein the second plate comprises a second flange including a bent portion that is bent toward the outside of the vacuum adiabatic body, and wherein the at least one conductive resistance sheet 60 includes a first surface coupled to the second bent portion of the first flange by a first sealing and a second surface coupled to the bent portion of the second flange; and a cover disposed at an outside of the at least one conductive resistance sheet, and wherein the cover is configured to shield the first bent portion of the first flange, the shield, and the second bent portion of the second flange, and to be coplanar with respect to the first plate; (ix) Claim 22 of wherein the first plate comprises a first flange having a first bent portion, and the second plate comprises a second flange having a second bent portion; wherein the modification increases the overall versatility and energy efficiency of the vacuum adiabatic body of the refrigerating and warming apparatus. 
Regarding the limitations in Claims 1 and 17 of the first portion of the first surface coupled to the second bent portion of the first flange by the first sealing, it would have been obvious and well within the level of one skilled in the art to modify Jung, as modified, such that the first portion of the first surface coupled to the second bent portion of the first flange by the first sealing in order to increase the overall versatility and energy efficiency of the vacuum adiabatic body of the refrigerating and warming apparatus.
Regarding (ii) Claims 2-3, it would have been obvious and well within the level of one skilled in the art to modify Jung, as modified, to comprise the limitations in Claim 2 of the first bent portion of the first flange extends in a direction substantially perpendicular to the second bent portion of the first flange, and Claim 3 of a coupling surface, on which the first sealing is provided, of the first flange of the first plate and a coupling surface, on which the second sealing is provided, of the second flange of the second plate in directions substantially perpendicular to each other in order to increase the overall versatility and energy efficiency of the vacuum adiabatic body of the refrigerating and warming apparatus.
Regarding (iv) Claim 8, since Jung, as modified in view of Fig. 7 of Kesling, includes flanges of the first and second plates having bent portions, being disposed at different positions when viewed in an extension direction of the plates, and having coupling surfaces provided o the flanges, it would have been obvious and well within the level of one skilled in the art to modify Jung, as modified, to include the limitations in Claim 8 of wherein the first and second surfaces of the at least one conductive resistance sheet are exposed to the third space, and wherein the first and second surfaces extend in directions substantially perpendicular to each other in order to increase the overall versatility and energy efficiency of the vacuum adiabatic body of the refrigerating and warming apparatus.  
Regarding (v) Claims 12-13, it would have been obvious and well within the level of one skilled in the art to modify Jung, as modified, to comprise the limitations in Claim 12 of wherein the first bent portion extends in a direction substantially perpendicular to the first body plate, and Claim 13 of wherein the second bent portion of the first flange of the first plate and the bent portion of the second flange of the second plate in order to increase the overall versatility and energy efficiency of the vacuum adiabatic body of the refrigerating and warming apparatus.
Regarding the limitations in Claim 20 of wherein coupling surfaces of the flanges, to which the at least one conductive resistance sheet is coupled to be sealed, extend in directions substantially perpendicular to each other, since Jung, as modified, includes the flanges extend in different directions, it would have been obvious and well within the level of one skilled in the art to modify Jung, as modified, to include the limitations in Claim 20 of wherein coupling surfaces of the flanges, to which the at least one conductive resistance sheet is coupled to be sealed, extend in directions substantially perpendicular to each other in order to increase the overall versatility and energy efficiency of the vacuum adiabatic body of the refrigerating and warming apparatus.
Regarding (viii) Claim 21 of wherein the second surface extends from the first surface in a direction substantially perpendicular to the first surface, and wherein the first and second surfaces are exposed to the vacuum space, it would have been obvious and well within the level of one skilled in the art to modify Jung, as modified, to include the limitations in Claim 21 of wherein the second surface extends from the first surface in a direction substantially perpendicular to the first surface, and wherein the first and second surfaces are exposed to the vacuum space in order to increase the overall versatility and energy efficiency of the vacuum adiabatic body of the refrigerating and warming apparatus.
Regarding (ix) Claim 24 of wherein the first plate comprises a first flange including a first bent portion and a second bent portion that extend in different directions, and wherein the second plate comprises a second flange including a first outer bent portion that extends from the first outer bent portion in a direction substantially perpendicular to the second inner bent portion, it would have been obvious and well within the level of one skilled in the art to modify Jung, as modified, to include the limitations in Claim 24 of wherein the first plate comprises a first flange including a first bent portion and a second bent portion that extend in different directions, and wherein the second plate comprises a second flange including a first outer bent portion that extends from the first outer bent portion in a direction substantially perpendicular to the second inner bent portion in order to increase the overall versatility and energy efficiency of the vacuum adiabatic body of the refrigerating and warming apparatus.
Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jung, as modified, as applied to claim 1 above, and further in view of USP 10543560 to Nakakura et al (hereinafter Nakakura).
Jung, as modified, discloses all the elements as discussed above except for the limitations in Claim 4.
However, Nakakura discloses a seam welding system including a roller electrode.
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Nakakura, to modify Jung, as modified, to include the limitations in Claim 4 of wherein at least one of the first flange of the first plate or the second flange of the second plate is pressurized by a roller electrode and welded outside of the third space in order to increase the overall versatility and energy efficiency of the vacuum adiabatic body of the refrigerating and warming apparatus.
Response to Arguments
Applicant's arguments filed 9/27/2022 have been fully considered but they are not persuasive. In response to applicant’s arguments on page 15, first full paragraph of the above-noted amendment, the examiner respectfully take the position that, as stated in the above rejection, Kesling clearly discloses the first plate 155 (Fig. 7) comprising a first plate body, a first flange 157 including a first bent portion that is bent toward an outside of the cabinet from the first plate body and a second bent portion that is bent from the first bent portion, and the second plate 151 comprising a second flange (defined as the portion extending from reinforcing groove 153) including a bent portion that is bent toward the outside of the cabinet.
In response to applicant’s arguments regarding Claims 21, 22, and 24, the examiner respectfully take the position that it would have been obvious and well within the level of one skilled in the art to modify Jung, as modified, to include the limitations in Claims 21, 22, and 24.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HVT
November 14, 2022


/HANH V TRAN/Primary Examiner, Art Unit 3637